BROWN, Bankruptcy Judge,
concurring.
I concur in the result reached by the majority but write separately to express my concerns with the majority’s analysis of post-confirmation jurisdiction. The majority discusses three possible statutory bases for the bankruptcy court to sanction Santander’s post-confirmation repossession of Debtors’ Truck: § 362(c); § 524(i); and a combination of §§ 105, 1141 and 1142. I agree with the majority that neither § 362(c) nor § 524(i) is applicable given the absence of the automatic stay and discharge injunction at the time San-tander repossessed the Truck. I similarly agree that §§ 105, 1141 and 1142 were unavailable because those sections focus on acts and orders necessary to carry out the provisions of a confirmed plan of reorganization.1 As the majority correctly emphasizes, Debtors’ Plan provided that Santan-der “shall maintain its collateral rights ...” after confirmation.2 Thus, Santan-der’s exercise of its collateral rights post-confirmation did not violate or otherwise prevent consummation of the terms of Debtors’ plan. Debtors’ remedy for San-tander’s wrongful repossession lies with state law, not the Bankruptcy Code. The bankruptcy court therefore lacked statutory authority to sanction Santander and its order should be reversed.
The majority opinion, however, does not stop with this conclusion. It goes on to conclude that the bankruptcy court lacked jurisdiction to enter its order. The majority first concludes that the court lacked core jurisdiction because “[Debtors’] claim lacks an anchor to bankruptcy law sufficient to confer core jurisdiction....”3 The majority then goes on to do an extensive analysis of postconfirmation “related to” jurisdiction, ultimately deciding that such jurisdiction did not exist because “the [Debtors’] action affects neither an inte*678gral aspect of the bankruptcy process, nor the interpretation, implementation, consummation, execution, or administration of the confirmed plan.”4 The underlying premise of this analysis is that the bankruptcy court’s post-confirmation jurisdiction is limited to “related to” jurisdiction. It fails to acknowledge a bankruptcy court’s core jurisdiction to interpret or enforce plan confirmation orders in the post-confirmation context.
The Tenth Circuit has provided little guidance in determining bankruptcy court post-confirmation jurisdiction, whether core or “related to.” As noted by the majority, the Circuit has decided one published case addressing the issue of post-confirmation “related to” jurisdiction but did not articulate a specific test.5 Another unpublished decision discusses “related to” jurisdiction, but lacks specific direction.6 As evident from the majority’s analysis, courts in other jurisdictions have taken various approaches. Some courts focus almost exclusively on “related to” jurisdiction when looking at post-confirmation claims.7 But performing a “related to” analysis is unnecessary if core jurisdiction exists.8 As explained by the Third Circuit, the “related to” jurisdiction inquiry is not triggered in every post-confirmation matter:
While courts may choose to rely on “related to” jurisdiction because it is the broadest category of federal bankruptcy jurisdiction when examining their own jurisdiction, it certainly is not incumbent upon them to do so, because, as occurred here, a party may argue and a court may decide that a proceeding falls within one of the narrower categories of jurisdiction, such as “arising in” jurisdiction, in which case “related to” jurisdiction and the corresponding “close nexus” test are not implicated.9
The majority limits its discussion of core jurisdiction to whether Debtors’ claim involved interpretation of a bankruptcy law, such as the automatic stay.10 Other courts, however, have recognized that a bankruptcy court retains post-confirmation core jurisdiction to interpret and enforce its own prior orders, including the confirmation order.11 A bankruptcy court also has post-confirmation core jurisdiction to implement or execute the plan.12 “The law is clear that ‘[a] bankruptcy court retains post-confirmation jurisdiction to interpret *679and enforce its own orders, particularly when disputes arise over a bankruptcy plan of reorganization.... A post-confirmation proceeding involving a bankruptcy court’s enforcement of its own order is a core proceeding.” 13
The Supreme Court also has recognized that, post-confirmation, a bankruptcy court retains “jurisdiction to interpret and enforce its own prior orders.”14 The Supreme Court did not describe this jurisdiction as “core,” but relied on another Supreme Court decision that recognized a bankruptcy court’s “ancillary” jurisdiction to “secure or preserve the fruits and advantages of a judgment or decree rendered” by an earlier order made by the same court.15 The majority fails to acknowledge this important aspect of post-confirmation jurisdiction, regardless of whether it is deemed to be “core” or “ancillary.” When the majority mentions the need to interpret or execute upon a plan, it does so only as part of its “related to” analysis.16
In this case, the Debtors’ claim did not require interpretation or enforcement of the Plan because Santander was merely exercising its lien rights, which is expressly allowed by the Plan. But imagine if Santander had been an unsecured pre-petition creditor that brought an action to collect its pre-petition debt, in violation of the Plan. The majority would apparently send the Debtors back to state court to initiate a breach of contract claim.17 The state court would have concurrent jurisdiction to enforce the Plan as a contract between Debtors and Santander. But what if twenty unsecured creditors were to ignore the bankruptcy process and file state court collection actions in twenty different state courts? Would the Debtors have no option except to fight off these efforts in twenty different courts? No. The bankruptcy court clearly would have authority to prevent such collection efforts as an enforcement of its order confirming the plan under §§ 1141(a), 1142 and 105(a), whether its jurisdiction is labeled as core or ancillary. Similarly, if Santander refused to accept payments or to credit payments in the manner specified by the Plan, the bankruptcy court would have the ability to sanction such conduct under §§ 1141(a), 1142 and 105(a).
Such is not the case here. Santander is a secured creditor, whose lien rights were specifically retained in the Plan. Its ability to enforce its lien rights in the event of a default in payment was thus preserved in the Plan. Admittedly, a dispute arose over whether the Debtors had missed payments and, in fact, the bankruptcy court found the Debtors to be current on their payments. The Debtors were entitled to be heard on this issue, but not in the bankruptcy court.

. See 11 U.S.C. § 1142(b) ("The court may direct the debtor and any other necessary party to ... perform any other act ... that is necessary for the consummation of the plan.”); 11 U.S.C. § 1141(a) ("the provisions of a confirmed plan bind the debtor ... and any creditor ... whether or not the claim or interest of such creditor ... is impaired under the plan and whether or not such creditor ... has accepted the plan.”).


. Plan at 18, in Appellant's App. at 811.


. Majority Opinion at 674.


. Id. at 676.


. Majority Opinion at 675 (citing In re CF & I Fabricators of Utah, Inc., 150 F.3d 1233, 1237 (10th Cir.1998)).


. Peterson v. Fed. Trade Comm’n (In re Peterson), 6 Fed.Appx. 837, 839 (10th Cir.2001) (concluding that "[t]he district court appropriately applied a strict test for § 1334() 'related to’ jurisdiction, looking to the proceedings practical effect on implementation of the confirmed reorganization plan, rather than to its conceivable effect on the bankruptcy estate. Any impact on the implementation of [Debtor]'s plan is simply too remote a contingency to support bankruptcy jurisdiction under § 1334(b)”) (citations omitted).


. E.g., In re Thickstun Bros. Equip. Co., Inc., 344 B.R. 515, 520 (6th Cir. BAP 2006) (con-eluding jurisdictional analysis need only determine whether the matter is at least “related to” the bankruptcy).


. In re Seven Fields Dev. Corp., 505 F.3d 237, 260 (3d Cir.2007).


. Id.


. Majority Opinion at 674.


. In re Petrie Retail, Inc., 304 F.3d 223, 230 (2d Cir.2002); In re Nat'l Gypsum Co., 118 F.3d 1056, 1064 (5th Cir.1997); In re Case, 937 F.2d 1014, 1020 (5th Cir.1991).


. In re U.S. Brass Corp., 301 F.3d 296, 305-06 (5th Cir.2002); In re Case, 937 F.2d at 1020.


. Hawaiian Airlines, Inc. v. Mesa Air Group, Inc., 355 B.R. 214, 218-19 (D.Haw.2006) (citations omitted).


. Travelers Indemnity Co. v. Bailey, 557 U.S. 137, 151, 129 S.Ct. 2195, 174 L.Ed.2d 99 (2009) (citing Local Loan Co. v. Hunt, 292 U.S. 234, 239, 54 S.Ct. 695, 78 L.Ed. 1230 (1934)).


. Hunt, 292 U.S. at 239, .54 S.Ct. 695; see also In re Wilshire Courtyard, 459 B.R. 416, 433-34 (9th Cir. BAP 2011) (discussing ancillary jurisdiction under the Supreme Court’s Travelers decision).


. Majority Opinion at 676.


. Majority Opinion at 675.